Petition for rehearing denied and opinion modified March 14, 1944                        ON PETITION FOR REHEARING                             (146 P.2d 769)
5. In these cases petitions for rehearing have been filed by plaintiff urging the same grounds as those stated in its original briefs and upon oral argument and based upon the same authorities. The court adheres to its former opinion and the petitions for rehearing are denied.
Accompanying said petitions for rehearing are alternative petitions asking that in the event plaintiff's petitions for rehearing are denied, the concluding paragraph of the original opinion and the decree and mandate based thereon be amended so that the same may show that the decision of this court is a final adjudication of the rights of the respective parties and requires the circuit court, after sustaining defendants' demurrers to respondent's complaints, to dismiss these suits.
It being expressly stated by plaintiff-respondent that it could not by any amendment of such complaints state a cause of suit which would withstand a general demurrer based upon the decision of this court, it is therefore ordered that the concluding paragraph of the original opinion be and the same is amended to read:
    "The decrees of the circuit court from which these appeals have been prosecuted are and each of them is reversed and these causes are remanded with directions to the circuit court to enter orders sustaining defendants' demurrers to plaintiff's complaints and dismissing said suits and each of them."
It is further ordered that issuance of mandates herein be withheld until March 30, 1944. *Page 592